Citation Nr: 1008966	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  00-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in November 2007 
and July 2008, when it was remanded to provide the Veteran 
with an opportunity to testify at a Board hearing.  In March 
2009, the Veteran testified at a Travel Board hearing.  

When this matter was again before the Board in June 2009, it 
was again remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his statements and testimony in support of this appeal, 
the Veteran reports having chronic right and left wrist 
complaints, including numbness, since service.  In addition, 
he submitted a January 2002 private treatment that reflects 
that Dr. S. Sam Finn opined that the Veteran's right and left 
carpal tunnel syndrome had its onset in service.  Dr. Finn, 
however, provided no rationale in support of his assessment.

In the June 2009 remand, the Board concluded that a VA 
examination was necessary, and instructed the examiner to 
opine as to whether it is at least as likely as not that any 
carpal tunnel syndrome found to be present had its onset in 
or was related to service.  In doing so, the Board indicated 
that the examiner had to acknowledge the Veteran's report of 
a continuity of symptomatology since service.  In the June 
2009 report, however, the examiner concluded that the 
Veteran's right and left carpal tunnel syndrome was not 
related to service given the absence of document in-service 
treatment in the service treatment records and because the 
condition was not related to his low back disability.  
Indeed, the examiner stated that because of the silence of 
the service treatment records, it would be mere speculation 
to attribute the Veteran's right and left carpal tunnel 
syndrome to service.

The examiner's statement reflects that he opined that the 
Veteran's right and left carpal tunnel syndrome was not 
related to service because of the absence of in-service 
documentation of the condition.  Thus, contrary to the 
Board's instructions, it does not appear that the examiner 
took into consideration the Veteran's lay report of a 
continuity of symptomatology.  See Dalton v. Nicholson 21 
Vet. App. 23, 40 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion); see 
also Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
the Veteran's appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran's 
claims folder to the examiner who 
conducted the June 2009 VA examination, 
or if the examiner is no longer 
available, a suitable replacement, to 
request that the examiner prepare an 
addendum to the report.  The Veteran need 
not be re-examined unless an examination 
is deemed necessary.  If a physical 
examination is deemed necessary, all 
indicated testing should be accomplished.  
The claims files should be made available 
to and reviewed by the examiner.  The 
examiner must acknowledge and discuss the 
Veteran's report of a continuity of right 
and left hand problems since service and 
the January 2002 statement offered by Dr. 
Finn, as well as the absence of any 
treatment for the condition for many 
years after service, and state whether, 
given the Veteran's report of symptoms 
that had their onset in-service, it is at 
least as likely as not that his right 
and/or left carpal tunnel syndrome is 
related to or had its onset in service.  
A complete rationale for all opinions 
reached should be set forth in a legible 
report.

2.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

